DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
On page 5 of the amendment, Applicant stated that Hang teaches a standard bit rate contrary to the claimed data rate for the channel that varies over time.
However, the Examiner respectfully disagrees. Col. 5 lines 4-11 of Hang teaches an example for allowable data rate in an ISDN channel. Hang clearly teaches that the data rate for the channel varies over time (channel rate R can be changed as taught in step 108 of fig. 2 and in col. 6 lines 48-56, in step 108, the processor 30 determines whether a change in the channel rate R of the channel 35 has been received via the operator entry device 32. If there has been a change in the channel rate R on channel 35, then the processor 30 executes step 112. Otherwise, the processor proceeds to step 116, discussed below).  Therefore, the Channel rate R in Hang is not fixed.
  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2007/0009043) hereinafter “Craig” in view of Hang et al. (US 5,710,595) hereinafter “Hang” in further view of English Machine Translation of XU (CN 1735075 A).
As per claim 1, Craig discloses a computer-implemented method, comprising:
receiving a request from a client of a user for playing a video game (paragraph 0046, The application server 114 and one or more of the game servers 116 may provide video-game content corresponding to one or more video games ordered by one or more users); 
executing, at a server, the video game responsive to control inputs received from the client to generate a sequence of video frames for a video output of the video game (paragraphs 0036 and 0046, The application server 114 and one or more of the game servers 116 may provide video-game content corresponding to frames and/or fields of one or more video games ordered by one or more users); and 
However, Craig does not explicitly disclose determining, periodically, a data rate for a channel for communicating with the client, the data rate for the channel varies over time; 
identifying a target data rate for transmitting video frames for display on the client;
sending a first video frame and a second video frame that immediately follows the first video frame within the sequence of video frames to the client if the data rate is determined to be at or above the target data rate and sending the first video frame and not sending the second video frame to the client if the data rate is determined to be below the target data rate, wherein not sending the second video frame includes not compressing the second video frame and not transmitting the second video frame to the client.
In an analogous art, Hang discloses determining, periodically, a data rate for a channel for communicating with the client, the data rate for the channel varies over time (col. 5 lines 4-10, channel rate R, which can be changed as taught in step 108 of fig. 2); 
identifying a target data rate for transmitting video frames for display on the client (bit budget value as shown in table 1; col. 6 lines 1-25);
sending a first video frame and a second video frame that immediately follows the first video frame within the sequence of video frames to the client if the data rate is determined to be at or above the target data rate and sending the first video frame and not sending the second video frame to the client if the data rate is determined to be below the target data rate (col. 6 line 48- col. 7 line 16),
wherein not sending the second video frame includes not compressing the second video frame and not transmitting the second video frame to the client (col. 7 lines 1-16; skip the appropriate number of frames before encoding is performed, since the skipped frames are not quantized; therefore, they are not sent over channel 35 to the remote decoder). 
However, Craig or Hang do not explicitly disclose said determining utilizes feedback received from the client regarding a level of packet loss and latency.
In the same field of endeavor, XU discloses determining a data rate for a channel utilizes feedback received from the client regarding a level of packet loss and latency (last paragraph of page 4, each information receiving unit receives the multimedia data packet and then present in the RTP header of the multimedia data packets to calculate the information about the network state, such as packet loss, delay, etc., so as to monitor the QoS (quality of service). the monitoring information through a channel reporting unit for real-time transport control protocol (RTCP) is fed back to the sending unit. sending unit by using available bandwidth has been feedback information to predict the current channel, and the prediction of available bandwidth, the available transmission rate is sent to the video decoder. has received the video decoder of the available transmission rate the predicted control output decoding rate of multimedia data bit stream, the bit stream corresponding to the predicted transmission rate).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teaching of Craig, by using frames skipping method of Hang, in order to provide a more consistently clear displayed video signal while maintaining simplicity and lower cost (Hang, col. 2 lines 29-30), also frame skipping allows more storage locations in the encoder buffer 26 to become available for encoding subsequent frames. With more storage locations, a lower Q-step value can be used and consequently a more accurate, less compressed estimation of a subsequent frame of a digital signal can be made (Hang, col. 4 lines 8-14), and further in view of XU, by utilizing a feedback received from the client regarding a level of packet loss and latency in determining the channel data rate of Hang, in order to improve the accuracy of the estimated available transmission rate value, and further according to the packet loss rate change available transmission rate estimation (see the fourth paragraph on page 3 of XU) also to quickly solve and improve the network congestion (see page 7, lines 3-11 of XU). 
As per claim 2, Hang discloses wherein sending the first video frame includes compressing the first video frame and then transmitting the first video frame to the client (col. 6 line 48- col. 7 line 20, which teach that other frames are quantized and sent over channel 35). 
As per claim 3, Hang discloses based on the data rate not transmitting one or more video frames immediately following the second video frame within the sequence of video frames (col. 7 lines 1-16; skip the appropriate number of frames before encoding is performed, since the skipped frames are not quantized; therefore, they are not sent over channel 35 to the remote decoder…Assuming there is no change in the channel rate R of channel 35, the frame skipping loop cycles and the switch 22 remains in an off state until the proper number of frames of the input digital video signal have been skipped). 
As per claim 4, Craig and Hang disclose the computer-implemented method of claim 1, wherein the second video frame is not sent to the client when the first video frame takes longer than a frame time to transmit, the frame time being one divided by a frame rate (Craig; paragraph 0091, one or more P frames containing only empty and/or skipped predictive macro-blocks (or alternately, containing a plurality of empty and/or skipped predictive macro-blocks) may be transmitted during a short time period (e.g., about 1 millisecond of an approximately 33.33 millisecond frame period), thereby preventing decoder 1914 (FIG. 19) underflow. The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods, thereby keeping the data rate bounded. When this approach is used, the STB 140 (FIG. 1) may update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. For example, the frame of video may be updated incrementally (as update information is received) or after all the update information is received), and not sending the second video frame includes ignoring the second video frame by a compressor at the server (Hang; col. 7 lines 1-3, skip the appropriate number of frames before encoding is performed). 
As per claim 5, Craig discloses wherein the client, when not receiving the second video frame, is configured to display the first video frame during a frame time during which the second video frame would have been displayed (paragraph 0091, The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods, thereby keeping the data rate bounded. When this approach is used, the STB 140 (FIG. 1) may update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. For example, the frame of video may be updated incrementally (as update information is received) or after all the update information is received). 
As per claim 6, Craig discloses wherein displaying the first video frame during the frame time during which the second video frame would have been displayed reduces a frame at the client (since less frame are transmitted and displayed, therefore, the frame rate is reduced). 
As per claim 7, arguments analogous to those applied for claim 4 are applicable for claim 7. 
As per claim 8, arguments analogous to those applied for claims 4-6 are applicable for claim 8. 
As per claim 9, arguments analogous to those applied for claim 6 are applicable for claim 9. 

7.	Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2007/0009043) in view of Hang et al. (US 5,710,595) in further view of English Machine Translation of XU (CN 1735075 A) in further view of Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy”.
As per claim 10, Craig, Hang and XU disclose the computer-implemented method of claim 1; however, Craig, Hang or XU do not explicitly disclose wherein audio data is configured to continue to be transmitted when video frames are not transmitted.
In the same field of endeavor, Krishnamurthy discloses audio data is configured to continue to be transmitted when video frames are not transmitted (Abstract and col. 17 lines 30-40).
Craig, Hang, XU and Krishnamurthy are in the same field of endeavor and they teach all the claimed elements, therefore, it would have been obvious for one having skill in the art at the time of invention to combine their teachings using known techniques to yield predictable results. 
As per claim 11, arguments analogous to those applied for claim 10 are applicable for claim 11. 
As per claim 12, arguments analogous to those applied for claims 1, 4-6 and 10 are applicable for claim 12; in addition, Craig and Hang discloses generating a plurality of video frames (Craig; Abstract and paragraph 0015. Hang; col. 7 lines 17-49); initiating a sending of each one of the plurality of video frames to a client (Craig; paragraph 0054. Hang; col. 7 lines 17-49), each of the video frames that is sent is compressed (Craig; Abstract. Hang; col. 7 lines 17-49). 
As per claim 13, arguments analogous to those applied for the first and the fourth limitations of claim 1 are applicable for claim 13. 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (CN 1400541 A, CN 1735075, US 2006/0271652, US 2008/0130495).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482